DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 29 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Figgins et al. (US 2014/0103771 A1).
RE claim 1, Figgins teaches a rotor stack 36 for connection to a shaft 38 of a rotary electric machine 10, comprising: a series of platters (elements 76, 82 and 80 can be considered as one platter and elements 78, 84 can be consider as another platter), each centered about a centerline (X) and including an opening 42 for receiving the shaft 38 (Fig.2) such that the platters 76, 78 are stacked along the shaft 38 (Fig.6 and ¶ 43), wherein passages 46 (where magnet 56 disposed) extend through the platter 76, 78 and are arranged about the centerline; permanent magnets 56 positioned in the passages 46 (Figs.5, 6 and ¶ 43); and each platter 76 associated with a respective hub 86 separate therefrom.
In the embodiment of Figs.1, 6, Figgins does not teach each respective hub securing each platter to the shaft via one or more projections that extend radially outward and engage a surface of the respective associated platter.
In embodiment of Fig. 15, Figgins teaches hub 40 securing each platter (core 58) to the shaft 38 via one or more projections 146 that extend radially outward and engage a surface of the respective associated platter 58 (Fig.15), such structure joint configured to facilitate increased torque transmission between rotor poles 58 and central hub (¶ 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figgins’s Fig.6 by having each respective hub securing each platter to the shaft via one or more projections that extend radially outward and engage a surface of the respective associated platter, as taught by Figgins’s Fig.15, for the same reasons as discussed above.

RE claim 6/1, Figgins has been discussed above. Figgins further teaches each platter includes an annular surface extending about the centerline (Fig.6). Figgins does not teach the magnet being spaced radially inwardly from the annular surface.
In other embodiments (e.g.: Figs.3, 4, 13), Figgins shows magnet 56 being spaced radially inwardly from the annular surface (by magnet retention 64 as shown in Fig.3), doing so facilitate retention of magnet within radial aperture by substantially preventing movement of magnet in a radial direction towards rotor outer edge (¶ 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figgins’s Fig.6 by having each platter includes an annular surface extending about the centerline, as suggested by Figgins’s Fig.3, 4), for the same reasons as discussed above.

RE claim 7/1, Figgins has been discussed above. Figgins further teaches each magnet extends 56 along a centerline parallel to the axis of the shaft 38 (Figs.1, 6), the magnet 56 having a length extending parallel to the centerline and a thickness extending perpendicular to the centerline (X) (Figs.1-6).

RE claim 8/7, Figgins has been discussed above. Figgins further teaches the thickness (in radial direction) of each magnet 56 is greater than a depth (circumferential depth) of the passage receiving the magnet 56 (Fig.5).

RE claim 29, Figgins teaches a method of forming a rotor stack 36 for connection to a shaft 38 of a rotary electric machine 10 (Figs.1-6), comprising: securing a first stack of laminations (76, 82, 80) together to form a first platter (76, 82, 80) centered about a centerline (X), the first platter including an opening for receiving the shaft 38 and passages 46 arranged about the centerline; positioning permanent magnets 56 in the passages of the first platter (76, 82, 80); mechanically securing the first platter (76, 82, 80) to the shaft 38 with a first hub 86 separate from the first platter (76, 82, 80); securing a second stack of laminations (78, 84) together to form a second platter centered about a centerline (X), the second platter including an opening for receiving the shaft 38 and passages arranged about the centerline (X); positioning permanent magnets 56 in the passages of the second platter (78, 84); and mechanically securing the second platter (78, 84) to the shaft 38 with a second hub 86 such that the first and second platters are stacked along the shaft 38, the second hub separate 86 from the second platter (78, 84).
In the embodiment of Figs.1, 6, Figgins does not teach each respective hub securing first/second platter to the shaft via one or more projections that extend radially outward and engage a surface of the respective associated platter.
In embodiment of Fig. 15, Figgins teaches hub 40 securing each platter (core 58) to the shaft 38 via one or more projections 146 that extend radially outward and engage a surface of the respective associated platter 58 (Fig.15), such structure joint configured to facilitate increased torque transmission between rotor poles 58 and central hub (¶ 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figgins’s Fig.6 by having each respective hub securing first/second to the shaft via one or more projections that extend radially outward and engage a surface of the respective associated platter, as taught by Figgins’s Fig.15, for the same reasons as discussed above.

RE claim 30, Figgins teaches a method of forming a rotor stack 36 for connection to a shaft 38 of a rotary electric machine 10 (Figs.1-6), comprising: securing a first stack of laminations (76, 82, 80) together to form a first platter (76, 82, 80) centered about a centerline (X), the first platter (76, 82, 80) including an opening for receiving the shaft 38 and passages 46 arranged about the centerline (X); mechanically securing the first platter (76, 82, 80) to the shaft 38 with a first hub 86 separate from the first platter (76, 82, 80); positioning permanent magnets 56 in the passages 46 of the first platter (76, 82, 80); securing a second stack of laminations (78, 84) together to form a second platter (78, 84) centered about a centerline (X), the second platter (78, 84) including an opening for receiving the shaft 38 and passages 46 arranged about the centerline (X); mechanically securing the second platter (78, 84) to the shaft 38 with a second hub 86 such that the first and second platters (76, 82, 80) and (78, 84) are stacked along the shaft 38, the second hub 86 separate from the second platter (78, 84); and positioning permanent magnets 56 in the passages 46 of the second platter (78, 84).
In the embodiment of Figs.1, 6, Figgins does not teach each respective hub securing first/second platter to the shaft via one or more projections that extend radially outward and engage a surface of the respective associated platter.
In embodiment of Fig. 15, Figgins teaches hub 40 securing each platter (core 58) to the shaft 38 via one or more projections 146 that extend radially outward and engage a surface of the respective associated platter 58 (Fig.15), such structure joint configured to facilitate increased torque transmission between rotor poles 58 and central hub (¶ 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figgins’s Fig.6 by having each respective hub securing first/second to the shaft via one or more projections that extend radially outward and engage a surface of the respective associated platter, as taught by Figgins’s Fig.15, for the same reasons as discussed above.

Claims 2, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Figgins as applied to claim 1 above, and further in view of Han et al. (US 2018/0069443 A1).
RE claim 2/1, Figgins has been discussed above. Figgins does not teach the platters abut one another.
Han teaches platters 500 abut one another (Figs.3, 4), doing so allows all the rotor component to form a rigid/secured integral structure during the operation of the rotor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figgins by having the platters abut one another, as taught by Han, for the same reasons as discussed above.

RE claim 9/1, Figgins has been discussed above. Figgins does not teach each platter 76, 78 comprises a stack of laminations secured together (¶ 43, 44).
Figgins does not teach the lamination are secured through at least one of the passages.
Han teaches stack of laminations 500 secured together through at least one of the passages 217 (via fastening member 240, see Fig.2). This makes it possible to fix the covers to the rotor core.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figgins by having the lamination are secured through at least one of the passages, as taught by Han, to fix the rotor components together.

RE claim 12/9, as discussed above, Han teaches the laminations 500 are mechanically held against one another (via fastening member 240).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Figgins as applied to claim 1 above, and further in view of Schulde et al. (US 2020/0106314 A1).
RE claim 4/1, Figgins has been discussed above. Figgins does not teach the magnets have press-fit connections with inner surfaces defining the passages.
Schulde teaches the magnets 221 have press-fit connections with inner surfaces defining the passages 210 (Fig.13 and ¶ 68 for magnet being press into the pocket 210), doing so would secure the magnet to the rotor core to prevent the magnet from being detached from the rotor core.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figgins by having the magnets have press-fit connections with inner surfaces defining the passages, as taught by Schulde, for the same reasons as discussed above.

RE claim 5/4, Figgins in view of Schulde has been discussed above. Han does not teach each magnet includes a leading end having at least one tapered surface for engaging the inner surface to expand the passage and form the press-fit connection with the inner surface.
Schulde teaches each magnet 221 includes a leading end 222 having at least one tapered surface 410 (Fig.13) for engaging the inner surface 211 to expand the passage and form the press-fit connection with the inner surface 211 (Fig.13), doing so would reduce the maximum press-in-force required for pressing the rotor magnet (¶ 80) such that magnet can be easily inserted into the rotor core without chipping the edge of the magnet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figgins by having each magnet includes a leading end having at least one tapered surface for engaging the inner surface to expand the passage and form the press-fit connection with the inner surface, as taught by Schulde, for the same reasons as discussed above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Figgins in view of Han as applied to claim 9 above, and further in view of Kaiser et al. (US 2017/0179779 A1).
RE claim 10/9, Figgins in view of Han has been discussed above. Han does not teach the laminations have a welded connection with one another.
Kaiser suggests that welding and interlocking along the axis are well-known in the art for forming the rotor core (¶ 13), such method allows the laminates to secure together to improve the reliability of the rotor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figgins in view of Han by having the laminations have a welded connection with one another and/or the laminations are interlocked together along the axis, as taught by Kaiser, for the same reasons as discussed above.

Claims 14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2018/0069443 A1) in view of Schulde et al. (US 2020/0106314 A1) and Yamada et al. (US 2010/0308680 A1).
RE claim 14, Han teaches a rotor stack 210 (Figs.1-4) for connection to a shaft 40 of a rotary electric machine 1, comprising: a series of platters 500 each centered about a centerline and including an opening 215 (510) for receiving the shaft 40 such that the platters 500 are stacked along the shaft 40, wherein inner surfaces define passages 211 (522) extending through the platter 500 and arranged about the centerline; and permanent magnets 220 positioned in the passages 211 (522); wherein each platter comprises a stack of laminations 500 secured together through at least one of the passages 217 (via fastening member 240, see Fig.2).

Han does not teach:
each magnet including a leading end having a tapered surface for engaging the inner surface to expand the passage and form a press- fit connection with the inner surface,
the laminations have a welded connection with one another in each given stack of laminations, each of the welded connections contacted by one or more of the permanent magnets to electrically short the laminations together along the length of each platter.

RE (i) above, Schulde teaches each magnet 221 including a leading end 222 having a tapered surface 510 for engaging the inner surface 211 to expand the passage 210 and form a press- fit connection with the inner surface (of passage 210, see Fig.13), doing so would reduce the maximum press-in-force required for pressing the rotor magnet (¶ 80) such that magnet can be easily inserted into the rotor core without chipping the edge of the magnet. Further, the press fit connection would also secure the magnet to the rotor core to prevent the magnet from being detached from the rotor core.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han by having each magnet including a leading end having a tapered surface for engaging the inner surface to expand the passage and form a press- fit connection with the inner surface, as taught by Schulde, for the same reasons as discussed above.

RE (ii) above, Yamada teaches laminations have a welded connection with one another in each given stack of laminations, each of the welded connections contacted by one or more of the permanent magnets to electrically short the laminations together along the length of each platter (see ¶ 174 for welding portions are formed between the steel sheet and on surface 34a of corresponding magnet 34. Because the magnet 34 electrically connected with laminated steel sheet via welding, such structure would necessary short the lamination together in the same manner as claimed), doing so would increases the rigidity of the rotor core while reducing the influence on the rotational performance (¶ 174).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han in view of Schulde by having laminations have a welded connection with one another in each given stack of laminations, each of the welded connections contacted by one or more of the permanent magnets to electrically short the laminations together along the length of each platter, as taught by Yamada, for the same reasons as discussed above.

RE claim 20/14, Han in view of Schulde and Yamada has been discussed above. Han further teaches each platter 500 includes an annular surface (annular outer circumferential surface) extending about the centerline (Fig.2), each magnet 220 being spaced radially inwardly from the annular surface (Fig.2).

RE claim 21/14, Han in view of Schulde and Yamada has been discussed above. Han further teaches each magnet 220 extends along a centerline parallel to the axis of the shaft 40, the magnet 220 having a length extending parallel to the centerline and a thickness (radial thickness) extending perpendicular to the centerline (Fig.2).

RE claim 22/21, Han in view of Schulde and Yamada has been discussed above. Han further teaches the thickness of each magnet 220 is greater than a depth of the passage receiving the magnet 220 (see Fig.4 for radial thickness is greater than circumferential depth of passage 210).

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Figgins et al. (US 2014/0103771 A1) in view of Schulde et al. (US 2020/0106314 A1).
RE claim 23, Figgins teaches a subassembly for connection to a shaft 38 of a rotary electric machine 10 (Figs.1-6), comprising: a platter 76, 78 centered about a centerline and including an opening for receiving the shaft 38, wherein inner surfaces define passages 46 extending through the platter 76, 78 and arranged about the centerline each platter associated with a respective hub 86 separate therefrom; and permanent magnets 56 positioned in the passages 46.
In the embodiment of Figs.1, 6, Figgins does not teach:
each respective hub securing each platter to the shaft via one or more projections that extend radially outward and engage a surface of the respective associated platter.
the permanent magnet having a press-fit connection with the inner surfaces.

RE (i) above, Han teaches respective hub securing each platter to the shaft via one or more projections that extend radially outward and engage a surface of the respective associated platter
In embodiment of Fig. 15, Figgins teaches hub 40 securing each platter (core 58) to the shaft 38 via one or more projections 146 that extend radially outward and engage a surface of the respective associated platter 58 (Fig.15), such structure joint configured to facilitate increased torque transmission between rotor poles 58 and central hub (¶ 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figgins’s Fig.6 by having each respective hub securing each platter to the shaft via one or more projections that extend radially outward and engage a surface of the respective associated platter, as taught by Figgins’s Fig.15, for the same reasons as discussed above.

RE (ii) above, Schulde teaches the magnets 221 have press-fit connections with inner surfaces defining the passages 210 (Fig.13 and ¶ 68 for magnet being press into the pocket 210), doing so would secure the magnet to the rotor core to prevent the magnet from being detached from the rotor core.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figgins by having the magnets have press-fit connections with inner surfaces defining the passages, as taught by Schulde, for the same reasons as discussed above.

RE claim 24/23, Figgins in view of Schulde has been discussed above. Figgins does not teach each magnet includes a leading end having at least one tapered surface for engaging the inner surface to expand the passage and form the press-fit connection with the inner surface.
Schulde teaches each magnet 221 includes a leading end 222 having at least one tapered surface 410 (Fig.13) for engaging the inner surface 211 to expand the passage and form the press-fit connection with the inner surface 211 (Fig.13 and ¶ 60), doing so would reduce the maximum press-in-force required for pressing the rotor magnet (¶ 80) such that magnet can be easily inserted into the rotor core without chipping the edge of the magnet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figgins by having each magnet includes a leading end having at least one tapered surface for engaging the inner surface to expand the passage and form the press-fit connection with the inner surface, as taught by Schulde, for the same reasons as discussed above.

RE claim 25/23, Figgins in view of Schulde has been discussed above. Figgins further teaches each platter includes an annular surface extending about the centerline (Fig.6). Figgins does not teach the magnet being spaced radially inwardly from the annular surface.
In other embodiments (e.g.: Figs.3, 4, 13), Figgins shows magnet 56 being spaced radially inwardly from the annular surface (by magnet retention 64 as shown in Fig.3), doing so facilitate retention of magnet within radial aperture by substantially preventing movement of magnet in a radial direction towards rotor outer edge (¶ 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figgins’s Fig.6 by having each platter includes an annular surface extending about the centerline, as suggested by Figgins’s Fig.3, 4), for the same reasons as discussed above.

RE claim 26/23, Figgins in view of Schulde has been discussed above. Figgins further teaches each magnet extends 56 along a centerline parallel to the axis of the shaft 38 (Figs.1, 6), the magnet 56 having a length extending parallel to the centerline and a thickness extending perpendicular to the centerline (X) (Figs.1-6).

RE claim 27/23, Figgins in view of Schulde has been discussed above. Figgins further teaches the thickness (in radial direction) of each magnet 56 is greater than a depth (circumferential depth) of the passage receiving the magnet 56 (Fig.5).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Figgins in view of Schulde as applied to claim 23 above, and further in view of Han et al. (US 2018/0069443 A1).
RE claim 28/23, Figgins in view of Schulde has been discussed above. Figgins does not teach each platter 76, 78 comprises a stack of laminations secured together (¶ 43, 44).
Figgins does not teach the lamination are secured through at least one of the passages.
Han teaches stack of laminations 500 secured together through at least one of the passages 217 (via fastening member 240, see Fig.2). This makes it possible to fix the covers to the rotor core.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figgins in view of Schulde by having the lamination are secured through at least one of the passages, as taught by Han, to fix the rotor components together.

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Figgins et al. (US 2014/0103771 A1) in view of Yamada et al. (US 2010/0308680 A1).
RE claim 31, Figgins teaches a rotor stack 36 for connection to a shaft 38 of a rotary electric machine 10 (Figs.1-6), comprising: a first stack of laminations (76, 82, 80) mechanically secured together to form a first platter (76, 82, 80)  centered about a centerline (X), the first platter (76, 82, 80) having an opening for receiving the shaft 38 and passages 46 arranged about the centerline; a second stack of laminations (78, 84) mechanically secured together to form a second platter (78, 84) centered about a centerline (X), the second platter (78, 84) having an opening for receiving the shaft 38 and passages 46 arranged about the centerline (X), wherein the first and second platters (76, 82, 80) and (78, 84)  are rotatably secured to the shaft 38 without being directly secured to one another (the first/second platter are not directly secured to the shaft because of hub 86); and permanent magnets 56 respectively positioned in the passages of the first and second platters (76, 82, 80) and (78, 84).
Figgins does not teach the first/second stack of laminated are secured by a weld connection and wherein at least one of the permanent magnets in the first platter contact the first welded connection to electrically short the first stack laminations together along the length of the first platter, and at least one of the permanent magnets in the second platter contact the second welded connection to electrically short the second stack laminations together along the length of the second platter.
 Yamada suggests that laminations stack formed by welding laminated sheets together as well as each of the welded connections contacted by one or more of the permanent magnets to electrically short the laminations together (see ¶ 174 for welding portions are formed between the steel sheet and on surface 34a of corresponding magnet 34. Because the magnet 34 electrically connected with laminated steel sheet via welding, such structure would necessary short the lamination together in the same manner as claimed), doing so would increases the rigidity of the rotor core while reducing the influence on the rotational performance (¶ 174).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figgins by having the first/second stack of laminated are secured by a weld connection and wherein at least one of the permanent magnets in the first platter contact the first welded connection to electrically short the first stack laminations together along the length of the first platter, and at least one of the permanent magnets in the second platter contact the second welded connection to electrically short the second stack laminations together along the length of the second platter, as suggested by Yamada, for the same reasons as discussed above.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
RE claims 29 and 30 as noted in the previous office action: Applicant failed to address/explain how claims 30 is not be a substantially duplicated claim of claim 29. Therefore, the objection is being maintained as noted above.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834